COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §            No. 08-21-00104-CV

  IN RE                                           §                Appeal from the

  THE ESTATE OF JOSE CASARES                      §          Probate Court Number 1

  Deceased.                                       §          of El Paso County, Texas

                                                  §            (TC# 2010-P00681)


                                 MEMORANDUM OPINION

       Appellant George L. Mortensen has filed a motion to voluntarily dismiss this appeal. The

Court grants Appellant’s motion and hereby dismisses this appeal. See TEX.R.APP.P. 42.1.


                                             JEFF ALLEY, Justice
August 30, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.
Rodriguez, C.J., not participating




                                                  1